internal_revenue_service number release date index number -------------------------- -------------------------- --------------------------- -------------------------- -------------------------------------------- --------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no telephone number --------------------- refer reply to cc intl b02 plr-140916-06 date date --------------------------- ---------------------------------------- ---------------------------------------- --------------------------------------------- -------------------------- -------------------------------------------- ------------------------------------------------------------------------- legend a ------------------------------------------------- b ------------------------------------------------- c d e fund x trust y fc state state2 year year --------------------------- ------------ -------------------- ------------------- ------- ------- this is in response to your letter dated date requesting the consent of the commissioner to make a retroactive qualified_electing_fund qef election under sec_1_1295-3 with respect to a’s and b’s taxpayers’ investments in fc plr-140916-06 the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling such material is subject_to verification upon examination for the taxable_year ended december year taxpayers contracted with d in year taxpayers each acquired stock in fc a foreign_corporation that was a facts taxpayers are regulated_investment_companies under sec_851 of the internal_revenue_code code each is treated as a separate taxpayer under sec_851 a is a separate series of fund x a corporation organized under the laws of state and b is a separate series of trust y a business_trust organized under the laws of state taxpayers are managed by c and both are calendar_year taxpayers passive_foreign_investment_company pfic under sec_1297 of the internal_revenue_code code to perform administrative services for them these administrative services included preparing federal_income_tax returns and recommending appropriate tax elections and filing_requirements taxpayers represent that d employed tax accountants who were competent to render international tax_advice with respect to stock ownership of a foreign_corporation and in particular were highly experienced in preparing federal_income_tax returns and in identifying pfics ds’ tax accountants had complete access to taxpayers’ records including lists of stocks purchased by them as well as access to financial information relevant to fc and access to all other relevant facts and circumstances regarding their ownership of fc stock taxpayers of the possibility of making or the consequences of failing to make a qef election with respect to fc as a result taxpayers failed to make the qef election pursuant to sec_1295 on their year federal_income_tax returns owned by taxpayers in order to identify any pfics in which they had invested in the course of its review e identified fc as a pfic since year reflect the above statements concerning their failure to advise taxpayers of the possibility of making or the consequences of failing to make a qef election and the events leading to the discovery thereof in year e a professional accounting firm performed a review of the stocks taxpayers have submitted affidavits executed by ds’ tax accountants which ds’ tax accountants failed to identify fc as a pfic and failed to advise taxpayers request the consent of the commissioner of the internal revenue sec_1295 provides that any pfic shall be treated as a qef with respect taxpayers represent that the pfic status of fc has not been raised by the irs plr-140916-06 on audit for any of their taxable years ruling requested service to make a retroactive qef election under sec_1_1295-3 with respect to their year taxable_year law and analysis to a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year however the commissioner will grant relief under sec_1_1295-3 only if four conditions are satisfied the first requirement is that the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a sec_1295 election sec_1_1295-3 provides that a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election in addition a shareholder cannot claim reliance upon a tax professional if he knew or reasonably should have known that the qualified_tax professional was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or did not have access to all relevant facts and circumstances employed by d for all u s income_tax advice ds’ tax accountants were competent to render u s tax_advice with respect to stock ownership of a foreign_corporation and had access to all the relevant facts and circumstances in preparing taxpayers’ year during the years at issue in this case taxpayers relied upon the tax accountants the second requirement of sec_1_1295-3 is that granting consent will plr-140916-06 federal_income_tax returns they failed to make the qef election and failed to advise the taxpayers of the consequences of making or failing to make such an election thus taxpayers reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 and for year not prejudice the interests of the u s government under sec_1 f i the interests of the u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation if granting relief would prejudice the interests of the u s government the commissioner may in his sole discretion grant consent to make the election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the u s government as a consequence of the shareholder’s inability to file amended returns for closed taxable years sec_1_1295-3 currently are closed thus the interests of the u s government will not be prejudiced by allowing taxpayers to make a retroactive sec_1295 election the third requirement of sec_1_1295-3 is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder sec_1_1295-3 in this case the pfic status of fc has not been raised upon audit requirements set forth in sec_1_1295-3 must be met these include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1 f i additionally affidavits signed under penalties of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied sec_1_1295-3 iii these affidavits must describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional here affidavits meeting the requirements set forth in sec_1_1295-3 and iii as to the failure of ds’ tax accountants to inform taxpayers of their need to make qef elections have been submitted and taxpayers have otherwise satisfied the procedural requirements of sec_1_1295-3 in the present case neither the year taxable_year nor subsequent tax years the final requirement of sec_1_1295-3 is that the procedural based on the information submitted and representations made a copy of this ruling must be attached to any_tax return to which it is relevant this private_letter_ruling is directed only to the taxpayer requesting it section consent is granted to taxpayers to make a retroactive election with respect to plr-140916-06 year under sec_1_1295-3 provided that they comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election k of the code provides that it may not be used or cited as precedent letter is being sent to taxpayer’s first representative valerie mark lippe senior technical reviewer cc intl b02 office of associate chief_counsel international in accordance with the power_of_attorney on file with this office a copy of this sincerely
